Citation Nr: 0121823	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  99-22 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of a Department of Veterans 
Affairs (VA) loan guaranty indebtedness.


WITNESSES AT HEARING ON APPEAL

Claimant, claimant's son and daughter


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Committee on Waivers and 
Compromises (Committee) of the VA Regional Office (RO) in New 
Orleans, Louisiana.  The claimant and two of her children 
appeared before members of the Committee at the VARO in 
Oakland, California, in June 1999.  The claimant requested 
and was scheduled for a hearing before a Member of the Board 
in Washington, D.C. in July 2001.  However, the claimant 
failed to report to this hearing.


REMAND

The Board notes that the claimant, in several statements as 
well as her hearing testimony, has contended that when she 
assumed the loan she was not aware of any VA involvement in 
the loan and that she did not learn of any VA involvement 
until several years after the foreclosure.

The Board notes that evidence of record does not indicate 
that the claimant had any direct dealings with the veteran 
who originally purchased the property in May 1987 utilizing a 
VA loan guaranty.  According to evidence of record, the 
veteran transferred the property to an investment company in 
January 1989.  The claimant purchased the property in March 
1989 from the investment company.  The claimant defaulted on 
the loan, and the home was sold at a Sheriff's sale in 
February 1992.  VA was obligated to pay $27,497.25 as a 
result of the guaranty to the lender.  However, the claimant 
has been charged with a debt originally in the amount of 
$15,970.25.  It is not clear from the evidence of record how 
the amount of the debt was calculated.

The Board notes that after the appellant testified at a 
hearing in June 1999 at the RO in Oakland, California, the 
case was referred to the Office of Regional Counsel at the RO 
in New Orleans, Louisiana, which in turn sent a letter 
directly to the appellant regarding how the VA debt was 
created.  However, this letter was not an opinion letter 
considering all the facts and rendering an opinion of 
Regional Counsel to the RO.  

In August 1999 correspondence, the RO referred to the letter 
from the Office of Regional Counsel and stated that the 
letter should settle her dispute as to the validity of the 
debt.  The appellant was notified that if no reply to the 
contrary was received within 30 days, VA would assume that 
she no longer disputed the validity of the debt and that she 
only desired waiver of the indebtedness.  The appellant 
responded in late August 1999 and September 1999, stating 
that she should not be charged with the debt because she was 
not aware that VA was guarantor for the loan and because she 
was not informed of the debt until 6 years after it had been 
created.  

In the opinion of the Board, the correspondence received from 
the appellant in August and September 1999 constitutes a 
Notice of Disagreement (NOD) to the August 1999 RO 
determination that the debt was properly created.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when a debtor requests waiver of an overpayment and also 
asserts that the underlying debt is invalid, the VA must 
resolve both matters.  Schaper v. Derwinski, 1 Vet. App. 430 
(1991).  Further, the question of whether the overpayment at 
issue was properly created is inextricably intertwined with 
the issue pertaining to waiver of recovery of the 
overpayment.  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed.  This is because a grant or denial of a waiver 
presupposes the propriety of the creation of the indebtedness 
in the first instance.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Babchak v. Principi, 3 Vet. App. 466 (1992); Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Given the claimant's 
contentions in this case, the Board is of the opinion that 
the RO should request another opinion from their Regional 
General Counsel regarding the validity of this debt.

Inasmuch as the Board has found that the issue of the 
validity of the debt has been placed in appellate status by 
the filing of a timely NOD, this matter must be remanded to 
the RO for the preparation of a Statement of the Case (SOC).  
See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see 
also Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C. § 7105(a), 
(d)(1), (3), a NOD initiates appellate review in the VA 
administrative adjudication process].  In Manlicon v. West, 
12 Vet. App. 238 (1999), the Court held that in these 
circumstances where a NOD is filed, but a SOC has not been 
issued, the Board must remand the claim to the RO to direct 
that a statement of the case be issued.

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000)(codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  A recent decision of the 
Court of Appeals for Veterans Claims held that the provisions 
of the VCAA are potentially applicable to waiver claims 
pending on the date of the law's enactment.  See Weaver v. 
Principi, 14 Vet. App. 301 (2001).  Accordingly, this case is 
REMANDED for the following: 

1.  The RO should prepare an audit of 
the overpayment to show how the amount 
of the indebtedness charged to the 
appellant was calculated.

2.  The RO should again refer the case 
to the VA Regional Counsel for an 
opinion concerning the 
validity/enforceability of the 
indebtedness.  The nature and extent of 
the claimant's liability to VA under its 
loan guaranty obligation, to include a 
thorough discussion of the relevant 
legal theories (indemnity and 
subrogation) from which liability 
attaches, must be specifically 
considered.  The appellant's assertions 
that she should not be charged with the 
debt because she was not aware that VA 
was guarantor for the loan and because 
she was not informed of the debt until 
years after it had been created should 
be addressed.  A copy of the Regional 
Counsel's opinion should be furnished to 
the claimant.  Another copy should be 
associated with the loan guaranty 
folder.

3.  Thereafter, if the validity of the 
debt is upheld, the RO should issue the 
appellant a SOC regarding this matter.  
The RO should notify her that she must 
perfect an appeal of this issue if she 
wants the Board to consider it.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b) 
(2000). 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The claimant need take no action 
unless otherwise notified.  The claimant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


